ALLOWANCE
Claims 1-6, 8-15, 17-19, and 22-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10, and 19, the prior art of record broadly discloses proximal menu systems that contextually respond to user touch gestures. Furthermore, the prior art discloses the navigation of contextual menus broadly, as well as changing of tabs via a change in the number of fingers. However, the prior art of record does not teach or suggest each of the different numbers of fingers as explicitly claimed and how each of those gestures (and their respective number of fingers) have different explicit functions. Moreover, Examiner notes that Applicant’s most recent amendments touch on the points that Examiner raised in the most recent interview of record. The functions that a user enacts, in the combination as claimed and with their explicit association to this change of fingers, is what defines patentability over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Nicholas Klicos/
Primary Examiner, Art Unit 2142